Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,7-8,11 and 17-18  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beaman  et al  (Pat#5,635,846).
As to claim 1, Beam  et al disclose a wafer test device as shown in figure 3  having  a first laminate structure  (68 ) including a first pad (75) ; a second laminate structure (54) arranged to interface with a microcircuit (48) of a wafer (50), the second laminate structure (54) including a second pad (64); and a compliant layer (76) between the first laminate structure (68) and the second laminate structure (54), the compliant layer including an elastomer that exhibits compliance within a limited range of movement and a spring (85) within the compliant layer (76)  is soldered to the first pad of the first laminate structure on a first side of the spring and is soldered to the second pad of the second laminate structure on a second side, opposite the first side, of the spring (see column 4, lines 63-67 and column 5, lines 1-3).
As to claim 7, Beaman et al disclose  rigid probes (42)  configured to couple the microcircuit (48) to the second laminate structure (54). 
As to claim 8, in the device of Beaman et al, it appears that  the rigid probes (42)  are spaced such that each rigid probe (42) couples with a solder bump of the microcircuit (48) in order for the probes  make proper contact with solder bumps of the microcircuit (48) in order for the probes  make proper contact with solder bumps of the microcircuit (48).
As to claim 11, the apparatus of Beaman et al as recited in claim 1 performs the method steps as recited in claim 11.
As to clam 17, Beaman et al disclose  rigid probes (42) are attached to the second laminate structure (54)  to couple the microcircuit (48) to the second laminate structure (54).
As to claim 18,  in the device of Beaman et al, it appears that the rigid probes (42)  are spaced such that each rigid probe (42) couples with a solder bump of the microcircuit (48) in order for the probes  make proper contact with solder bumps of the microcircuit (48) 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-6,9-10,14-16 and 19-20 are  rejected under 35 U.S.C. 103 as being unpatentable over Beaman  et al  (Pat#5,635,846).
As to claims 4 and 14, Beaman et al disclose a wafer test device  as mentioned in claims 1 and 11. Beaman et al do not mention about the first pad of the first laminate structure and the second pad of the second laminate structure are gold-plated pads such that the spring is soldered to the gold-plated pad of the first laminate structure on the first side and is soldered to the gold-plated pad of the second laminate structure on the second side. However, it would have been obvious for one of ordinary skill in the art to have the first and second pads of the first  and second laminated structures are plated with gold  for the purpose of providing good conductivity  and  good protection for wearing out.
As to claims 5 and 15, Beaman et al disclose a wafer test device  as mentioned in claims 1 and 11. Beaman et al do not mention about  a test apparatus coupled to the first laminate structure, the test apparatus being configured to generate test patterns that are applied to the microcircuit. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to consider that beam et al would include a test apparatus electrically coupled to the first laminate structure ((68) through the cables (72) for the purpose of providing test patterns to the wafer under test and receiving the test results.
As to claims 6 and 16, Beaman et al disclose a wafer test device  as mentioned in claim 1,5,11 and 15.  Beaman et al do not explicitly mention about floating pins configured to couple the test apparatus to the first laminate structure (68). However, it appears that the cables (72) are for coupling the test apparatus to the first substrate, therefore these cables are qualified as floating pins. 
As to claims 9-10 and 19-20, Beaman et al disclose a wafer test device  as mentioned in claim 1,5,11 and 15.  Beaman et al do not explicitly mention about the elastomer of the compliant layer (50) exhibits compliance in a particular range of movement and exhibits rigidity beyond the range of movement as recited in claims 9 and 19 and  about a material of the elastorner determines the particular range of movement as recited in claim 10 and 20. However, it would have been obvious and well known in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize the selection of a material of the elastomer is important for the purpose of determining a particular range of movement and also to recognize that the elastomer of the compliant layer (76)  in the device of Beaman et al  has to exhibit compliance in a particular range of movement and exhibits rigidity beyond the range of movement for the purpose of avoiding damaging the test contacts
on the microcircuit/device under test (48).       
6.	Applicant’s arguments with respect to claims 1-20 filed on 05/23/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	

Khandros et al (Pat# 5,806,181) disclose Contact Carriers (tiles) For Populating Larger Substrates With Spring Contacts.
	Beaman et al (Pat# 6,078,500) disclose Pluggable Chip Scale Package.
	Florence, Jr. et al (Pat# 8,672,688) disclose Land Grid Array Interposer With Compressible Conductors.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867